      Case 1:18-cv-00681-RJL Document 160 Filed 03/03/20 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,

     v.                                         Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




                  PLAINTIFF’S MOTION TO COMPEL
          DEFENDANT COUCH TO PRODUCE FLOCK DOCUMENTS




                                    JOSHUA P. RILEY
                                    MERYL C. GOVERNSKI
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005

                                    MICHAEL J. GOTTLIEB
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006

                                    Attorneys for Plaintiff Aaron Rich
              Case 1:18-cv-00681-RJL Document 160 Filed 03/03/20 Page 2 of 7



          Plaintiff Aaron Rich respectfully requests the Court order Defendant Matthew Couch to

produce relevant documents from Flock, a multi-party messaging platform that he has used for

communications relevant to this case.

                                         BACKGROUND

          Plaintiff filed this Complaint on March 26, 2018, 1 and served Defendant Couch a

preservation letter the next day. 2 That preservation letter expressly instructed Defendant Couch

to preserve relevant documents from Flock. 3

          On April 23, 2019, Plaintiff served Defendant Couch a First Request for Production of

Documents (“First RFP”), requesting, inter alia, all documents about the issues relevant to this

case, including communications about the Rich Family or the leak of DNC documents. 4 Defendant

Couch did not respond to the RFP. On July 23, 2019, Plaintiff filed a motion to compel him to do

so.5 On July 31, 2019, the Court granted Plaintiff’s motion and ordered Defendant Couch to

produce all documents responsive to the First RFP. 6

          On September 27, 2019, Plaintiff’s counsel and Defendant Couch’s counsel participated in

a telephone call during which Defendant Couch’s counsel confirmed the existence of responsive

communications on Flock that had not been produced. 7 On October 21, 2019, Defendant’s counsel

informed Plaintiff’s counsel that Flock could make the communications searchable for $500, and



1
    Dkt. 3.
2
    Dkt. 10.
3
    Declaration of Meryl Governski (“Governski Decl.”) Ex. 1.
4
    Dkt. 71-2.
5
    See Dkt. 71.
6
 See Dkt. 75 at 5:11-12; 7/31/19 Minute Order; see also see 11/4/2019 Minute Order (denying
motion for re-consideration).
7
    Governski Decl. ¶ 2.

                                                 2
              Case 1:18-cv-00681-RJL Document 160 Filed 03/03/20 Page 3 of 7



he requested search terms. 8 Plaintiff’s counsel responded the same day by offering to cover half

of the $500 cost and inviting Defendant Couch to provide initial suggested search terms. 9

Defendant Couch’s counsel thereafter caused an e-discovery vendor to send Plaintiff’s counsel an

invoice for a $4,000 retainer toward an estimated $12,000 cost for document collection, at which

point the parties’ discussions about the Flock documents broke down. 10

          On February 12, 2020, in an effort to avoid this motion and reach a resolution as to the

Flock documents, Plaintiff’s counsel again requested that Defendant Couch produce those

documents. 11 In the nearly three weeks since, Defendant Couch has failed to produce any of the

relevant documents—even though Defendant Couch’s counsel has conceded that Defendant

Couch has possession of the relevant communications and is able to take screen shots of them. 12

On February 26, 2020, Plaintiff’s counsel informed Defendant Couch’s counsel that Plaintiff

would file this motion if the responsive documents were not produced by February 28, 2020. 13

Defendant Couch’s counsel responded with a commitment to “get you as much as possible by”

close-of-business on March 2, 2020.14 That time has now passed, and Defendant Couch still has

not produced any of the relevant Flock documents that he should have produced nine months ago




8
    See Governski Decl. Ex. 2.
9
    See id.
10
     Governski Decl. Ex. 3.
11
     Dkt. 154-2.
12
     See, e.g., Governski Decl. Ex. 4.
13
     See Governski Decl. ¶ 4.
14
     See Governski Decl. Ex. 4.

                                                 3
           Case 1:18-cv-00681-RJL Document 160 Filed 03/03/20 Page 4 of 7



in response to the First RFP in May 2019 or, at the very least, seven months ago in response to the

Court’s order of July 31, 2019. 15

                                           ARGUMENT

          There is no dispute that Defendant Couch is in possession and/or custody of relevant Flock

documents. There no dispute that Defendant Couch can collect and produce those documents.

And there is no dispute that Defendant Couch has been under a Court order to produce relevant

documents since July 31, 2019. Yet Defendant Couch still has not produced the relevant Flock

documents. The Court should enforce its prior Order by requiring that he do so immediately. 16

          The only argument that Defendant Couch’s counsel has made as to why Defendant Couch

should not be ordered to produce the Flock documents is that Defendant Couch “does not control

the Flock account,” which “is administered by Hannibal Moot.” 17 Defendant Couch’s counsel

made that argument for the first time on February 13, 2020—months after objections to the First

RFP were due and months after initially acknowledging that the Flock documents were to be




15
   This is not the first time in this litigation that Defendants’ counsel has asked Plaintiff’s counsel
to withhold motions to compel based on unfulfilled commitments to produce documents by a date
certain. On November 22, 2019, Defendants’ counsel committed to complete Defendant
Butwosky’s document production by December 23, 2019, only to inform Plaintiff’s counsel on
that date that no documents were forthcoming. See Dkt. 93 at 4-5. On February 17, 2020,
Defendants’ counsel committed to produce Defendant Butowsky’s documents by February 18,
2020, but that date has come and gone without any documents being produced. See Governski
Decl. Ex. 5. To date, Defendant Butowsky still has not complied with the Court’s July 31, 2019,
order granting Plaintiff’s motion to compel Defendant Butowsky to produce documents.
Meanwhile, he has continued to pursue litigation as a plaintiff, and he has served several of his
own discovery demands. See, e.g., Dkt. 93; Dkt. 156. Because Defendant Butowsky continues to
pursue litigation when it suits him while claiming disability when it does not, the Court should
grant Plaintiff’s pending motion for sanctions. See Dkt. 93.
16
  The Court also should require Defendant Couch to bear the cost of the filing of this motion. See
Fed. R. Civ. P. 37(a)(5).
17
     Governski Decl. ¶ 3.

                                                  4
          Case 1:18-cv-00681-RJL Document 160 Filed 03/03/20 Page 5 of 7



produced—and he has subsequently abandoned that argument by committing to have Defendant

Couch produce the Flock documents (which Defendant Couch still has not done).

        That Defendant Couch’s counsel has abandoned his sole argument is not surprising. First,

“Hannibal Moot” is an online persona who has not revealed his true identity and whose true

identity is unknown to the parties. 18 Second, even if Hannibal Moot were a real person, and even

if he could be identified and located, 19 and even if he “administered” the Flock account, it would

still remain true that Defendant Couch has access to the Flock account and possession and/or

custody of the relevant communications. Plaintiff should not be required to pursue a Rule 45

subpoena of a person who may or may not even exist (and who, if he does exist, may or may not

even live in the United States) when Defendant Couch has, for seven months, been in possession

of the relevant document and has defied this Court’s order by failing to produce them. 20

                                         CONCLUSION

        Plaintiff respectfully asks the Court to grant this Motion and enter the Proposed Order filed

herewith. 21

Dated: March 3, 2020

                                                 /s/ _Joshua P. Riley_______________
                                                 JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                 MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                 BOIES SCHILLER FLEXNER LLP

18
  Defendant Couch has admitted to not knowing “the true identities of many” of the “members”
of America First Media. See, e.g., Dkt. 95-10.
19
  Undersigned counsel has attempted unsuccessfully to establish contact with, and to determine
the identity and location of, “Hannibal Moot.” See Governski Decl. ¶ 5; id. Ex. 6.
20
  See Watts v. S.E.C., 482 F.3d 501, 509 (D.C. Cir. 2007) (discovery should be directed in the first
instance at the source that is more convenient, less burdensome, or less expensive); Roger
S. Haydock & David F. Herr, Discovery Practice §24.04 (8th ed. Supp. 2020) (discovery generally
should be sought from party before it is sought from non-party).
21
  Pursuant to Local Rule 7(m), the undersigned certifies that Plaintiff’s counsel conferred with
Defendant Couch’s counsel in an unsuccessful attempt to resolve this dispute.

                                                 5
Case 1:18-cv-00681-RJL Document 160 Filed 03/03/20 Page 6 of 7



                             1401 New York Ave NW, Washington DC 20005
                             Tel: (202) 237-2727 / Fax: (202) 237-6131
                             jriley@bsfllp.com
                             mgovernski@bsfllp.com

                             MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                             WILLKIE FARR GALLAGHER LLP
                             1875 K Street NW, Washington, DC 20006
                             Tel: (202) 303-1442 / Fax: (202) 303-2000
                             mgottlieb@willkie.com

                             Attorneys for Plaintiff Aaron Rich




                              6
        Case 1:18-cv-00681-RJL Document 160 Filed 03/03/20 Page 7 of 7



                               CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on March 3, 2020, the foregoing document was filed

through the CM/ECF system and thereby served electronically on counsel for Defendant Edward

Butowsky and Matthew Couch. A courtesy copy of the foregoing document also was emailed to

their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to convey served

and filed documents to Defendant America First Media through Defendant Couch as necessary.

       Dated: March 3, 2020

                                            s/ _Joshua P. Riley________________
                                            JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                            BOIES SCHILLER FLEXNER LLP
                                            1401 New York Ave NW, Washington DC 20005
                                            Tel: (202) 237-2727 / Fax: (202) 237-6131
                                            jriley@bsfllp.com
